Citation Nr: 1719141	
Decision Date: 05/31/17    Archive Date: 06/06/17

DOCKET NO.  09-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for service-connected status post medial meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel
INTRODUCTION

The Veteran served on active duty from August 1978 to January 1986.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 RO decision that reduced the rating for service-connected status post left medial meniscectomy from 20 to 10 percent, effective October 1, 2008. The Veteran appealed the reduction and for an increased rating.

A personal hearing was held in February 2011 before a Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record. 

In an April 2011 decision, the Board restored the prior 20 percent rating for status post left medial meniscectomy, and remanded the issue of entitlement to an increased rating for additional development. 

In a June 2011 rating decision, the RO effectuated the Board's decision and restored a 20 percent rating for status post left medial meniscectomy effective October 1, 2008.

In June 2014, the Board remanded the appeal for an increased rating for additional development. The case was subsequently returned to the Board.

In an April 2016 decision, the Board denied entitlement to a rating in excess of 20 percent for service-connected for status post medial meniscectomy of the left knee.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2016 joint motion for remand (JMR), the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated and the issue remanded. In a December 2016 Court order, the joint motion was granted, the Board's April 2016 decision was vacated, and the issue was remanded. The case was subsequently returned to the Board.

In April 2017, the Veteran was informed of the fact that the VLJ who held a hearing in his case was no longer employed by the Board, and he was offered the opportunity to testify at another hearing before the VLJ who will decide his case. See 38 U.S.C.A. § 7107 (c); 38 C.F.R. § 20.707. However, he declined and requested that the Board consider the case on the evidence of record.

Additional evidence was received from the Veteran in February 2017. As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected left knee disability is more disabling than currently evaluated.

Separate ratings have already been assigned for the Veteran's service-connected left knee disabilities. Service-connected status post left medial meniscectomy is currently rated as 20 percent disabling under Diagnostic Code 5257, and traumatic arthritis of the left knee is rated as 10 percent disabling under Diagnostic Code 5010.

In an April 2016 decision, the Board denied entitlement to a rating in excess of 20 percent for service-connected for status post medial meniscectomy of the left knee. The Board stated that the rating for the arthritis of the left knee was not at issue in the current appeal, and that the Veteran may not be assigned a compensable rating for pain and limitation of motion and a separate compensable rating for pain, effusion and locking of a joint under Diagnostic Code 5258 because pain is contemplated by both Diagnostic Codes, citing 38 C.F.R. § 4.14 and Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In the December 2016 JMR, the parties agreed that the Board erred by failing to address whether the Veteran is entitled to a separate disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259 ("Cartilage, semilunar, removal of, symptomatic."). The parties agreed that the Board did not discuss whether the Veteran is entitled to a separate rating under Diagnostic Code 5259 for symptoms of grinding and popping, and that the Board's failure to address this Diagnostic Code warranted remand. The parties noted that, in a prior decision, the Veteran was assigned a separate 10 percent rating for traumatic arthritis of the left knee under Diagnostic Codes 5003 and 5010 based on pain and limitation of motion, and that, as the Board explained in the decision on appeal, the Veteran may not receive a separate rating for those symptoms, such as pain, which have already been compensated. Accordingly, the Board was instructed to address whether the Veteran's symptoms of grinding and popping entitle him to a separate rating under Diagnostic Code 5259. 

In a written brief received in February 2017, the Veteran contended that a separate 20 rating is warranted for the left knee disability under Diagnostic Code 5258, based on symptoms of locking, pain and effusion. Alternatively, the Veteran contended that a separate rating should be assigned under Diagnostic Code 5259.

The Veteran most recently underwent a VA examination to assess the severity of his service-connected left knee disability in July 2014. Subsequently, the United States Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include range of motion testing "for pain on both active and passive motion [and] weight-bearing and non-weight-bearing and if possible, with range of the opposite undamaged joint." Correia v. McDonald, 28 Vet. App. 158, 170 (2016).

The July 2014 VA examination report does not include range of motion testing for pain on both active and passive motion or with weight-bearing and non-weight-bearing, as required by Correia. Therefore, the Board finds that a remand is necessary in order to conduct another VA examination. See 38 C.F.R. § 4.59  (2016); Correia, 28 Vet. App. at 170. The examiner should determine the current level of severity of his service-connected left knee disability. 38 C.F.R. § 4.2; see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). The VA examiner should review the claims file in connection with the examination, including the additional medical records added to the file after the last VA examination.

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. With any necessary releases, obtain updated VA and private medical records of treatment or evaluation of a left knee disability, and associate them with the claims file.

2. Schedule the Veteran for a VA left knee examination to determine the current severity of his service-connected left knee disabilities. The electronic claims file must be reviewed by the examiner. All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail. 

The examiner should report all range of motion measurements in degrees for both knees, and, to the extent possible, the knee joints should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing. Range of motion for the left knee should be tested actively and passively, and after repetitive use. The examiner should also consider whether there is likely to be additional range of motion loss as a result of pain, weakness, fatigability, or incoordination, or during flare-ups. If so, the examiner is asked to describe the additional loss in terms of degrees, if possible. 

If the examiner is unable to conduct any of the required testing, he or she should clearly explain why.

The examiner should also comment on the degree of lateral instability or recurrent subluxation of the left knee, and on whether the left knee disability is manifested by episodes of "locking," pain, and effusion of the joint. The examiner should indicate whether the Veteran's complaints of popping and grinding in the joint is productive of functional impairment.  If so, the examiner should describe the nature of that functional impairment.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

3. Readjudicate the claim on appeal in light of all of the evidence of record, and with consideration of all potentially relevant Diagnostic Codes, to include Diagnostic Codes 5258 and 5259. If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




